UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7155



In Re: WAYNE THOMAS JOHNSON,

                                                          Petitioner.



                On Petition for Writ of Mandamus.


Submitted:   November 30, 2000            Decided:   December 7, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wayne Thomas Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne T. Johnson petitions this court for a writ of mandamus

directing a North Carolina state court to act on Johnson’s Motion

for Appropriate Relief.   Federal courts have no general power to

compel action by state courts.   See Davis v. Lansing, 851 F.2d 72,

74 (2d Cir. 1988); Gurley v. Superior Court of Mecklenburg County,

411 F.2d 586, 587 (4th Cir. 1969).     Accordingly, while we grant

Johnson’s motion to proceed on appeal in forma pauperis, we deny

his petition for a writ of mandamus, his motion for general relief,

and his motion to compel a ruling.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                   PETITION DENIED




                                 2